Order and judgment (one paper) Supreme Court, New York County (Myriam J. Altman, J.), entered September 19, 1991, which, inter alia, granted plaintiff’s motion for summary judgment declaring that defendant is obligated to pay the reasonable fees and expenses of plaintiff’s chosen counsel in another action, unanimously affirmed, with costs.
There exists a genuine conflict of interest between defendant insurer and plaintiff insured arising from defendant’s claim that plaintiff’s conduct, forming the basis of the other action, may have been intentional and, thus, outside the scope of the stated coverage under the policy. Where the insurer’s interest in defending the lawsuit may be in conflict with the *361insured’s interest, the insured is entitled to defense by an attorney of his own choosing, whose reasonable fee is to be paid by the insurer (Public Serv. Mut. Ins. Co. v Goldfarb, 53 NY2d 392).
We have considered defendant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Ellerin, Kupferman, Kassal and Rubin, JJ.